                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


BENJAMIN McCRIMON,                           )        CASE NO. 1:19CV1718
                                             )
                       Plaintiff,            )
                                             )
                       v.                    )        MAGISTRATE JUDGE
                                             )        JONATHAN D. GREENBERG
ANDREW SAUL,                                 )
Commissioner of Social Security,             )
                                             )
                       Defendant.            )
                                             )        JUDGMENT ENTRY



       Consistent with the Memorandum Opinion and Order of this Court also filed on March

24, 2019, the Commissioner’s final decision is AFFIRMED.

       IT IS SO ORDERED.


                                                 s/ Jonathan D. Greenberg
                                                 U.S. Magistrate Judge
Date: March 24, 2019
